DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the "at least one fin" and "semiconductor channel layer" (claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because specification (page 8, lines 6-10) discloses that "a resulting vertical height (e.g., thickness) of the semiconductor layer 107a after epitaxial growth is about 20nm – about 60nm, a resulting vertical height (e.g., thickness) of the semiconductor layer 108 after epitaxial growth is about 15nm – about 40nm"; however, Figs. 1-18 illustrate that a resulting vertical height of the semiconductor layer 107a is thinner than that of the semiconductor layer 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 1) Typographical errors. Deleting "Idisilane" after "disilane" ([0041], line 6) is suggested; and 2) the number and unit are together (i.e. "20nm", first occurrence in [0038], line 21). The examiner suggests that applicant insert a space between "number" and "unit".
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: Inconsistent terminologies. Changing "the top and bottom source/drain regions" to "the top source/drain region and the bottom source/drain region" (claims 1 and 11); "the top/source/drain region" to "the top source/drain region" (claim 13), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claimed limitation of "upper surfaces of the gate structure", as recited in claims 3-4, is unclear as to whether said limitation is the same as or different from "upper surfaces of the gate structure", as recited in claim 2.
Claims 4 and 14 recite the limitation "the same angle" in line 2. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "sides of the gate structure", as recited in claim 19, is unclear as to whether said limitation is the same as or different from "at least one side", as recited in claim 11, line 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-18, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu-Kung et al. (2017/0012126).
As for claim 1, Chu-Kung et al. show in Fig. 2I and related text a vertical field-effect transistor device, comprising: 
at least one fin disposed on a semiconductor substrate 202 ([0028]), wherein the at least one fin comprises a semiconductor channel layer 206 comprising a first concentration of germanium ([0031], lines8-10 and 14-17); 

a top source/drain region 210 above the semiconductor channel layer; and 
a gate structure 212 between the top and bottom source/drain regions; 
wherein the top and bottom source/drain regions each comprise a concentration of germanium which is greater than the first concentration of germanium ([0029], lines 15-16: Ge; [0035], lines 15-16: Ge); and 
wherein the gate structure is aligned with the top source/drain region.

As for claim 2, Chu-Kung et al. show upper surfaces of the gate structure have an orientation that conforms to an orientation of bottom sides of the top source/drain region (Fig. 2I).

As for claim 3, Chu-Kung et al. show upper surfaces of the gate structure are parallel to the bottom sides of the top source/drain region (Fig. 2I).

As for claim 4, Chu-Kung et al. show upper surfaces of the gate structure are sloped at the same angle with respect to a side of the semiconductor channel layer as the bottom sides of the top source/drain region (Fig. 2I).

As for claim 11, Chu-Kung et al. show in Fig. 2I and related text a vertical field-effect transistor device, comprising: 
at least one fin disposed on a semiconductor substrate 202 ([0028]), wherein the at least one fin comprises a semiconductor channel layer 206 comprising a first concentration of germanium ([0031], lines8-10 and 14-17); 
a bottom source/drain region 204 adjacent a lower portion of the at least one fin; 

a gate structure 212 between the top and bottom source/drain regions; 
wherein the top and bottom source/drain regions each comprise a second concentration of germanium which is different than the first concentration of germanium ([0029], lines 15-16: Ge; [0035], lines 15-16: Ge); and 
wherein the gate structure includes at least one side parallel to at least one side of the top source/drain region.

As for claim 12, Chu-Kung et al. show the second concentration of germanium is greater than the first concentration of germanium ([0029], lines 15-16: Ge; [0035], lines 15-16: Ge).

As for claim 13, Chu-Kung et al. show the at least one side of the gate structure comprises an upper surface of the gate structure, and the at least one side of the top/source/drain region comprises a bottom surface of the top/source/drain region (Fig. 2I).

As for claim 14, Chu-Kung et al. show the at least one side of the gate structure is sloped at the same angle with respect to a side of the semiconductor channel layer as the at least one side of the top source/drain region (Fig. 2I).

As for claims 6 and 16, Chu-Kung et al. show the gate structure comprises a gate layer formed on a gate dielectric layer ([0039]).



As for claims 8 and 18, Chu-Kung et al. show upper surfaces and bottom surfaces of the gate structure are oriented at different angles with respect to a side of the semiconductor channel layer (Fig. 2I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 10, 15, 19 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Kung et al. (2017/0012126) in view of Park (2018/0248018).

a contact region disposed on the top source/drain region and on the gate encapsulation layer (claim 10 and 20).
Chu-Kung et al. do not disclose:
As for claim 5 and 15, a spacer layer disposed between the bottom sides (at least one side) of the top source/drain region and the upper surfaces (at least one side) of the gate structure.

As for claims 9 and 19, the gate encapsulation layer includes one or more divots in a top surface of the gate encapsulation layer.

As for claim 10 and 20, a portion of the contact region is formed in the one or more divots.
Park et al. teach in Fig. 15 and related text:
As for claim 5 and 15, a spacer layer 17 disposed between the bottom sides (at least one side) of the top source/drain region 15 and the upper surfaces (at least one side) of the gate structure 27.

As for claims 9 and 19, the gate encapsulation layer 29/33 includes one or more divots in a top surface of the gate encapsulation layer.

As for claim 10 and 20, a portion of the contact region 35 is formed in the one or more divots.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to dispose a spacer layer between the bottom sides (at least one side) of the top source/drain region and the upper surfaces (at least one side) of the gate structure; include the gate encapsulation layer having one or more divots in a top surface of the gate encapsulation layer; and form a portion of the contact region in the one or more divots, as taught by Park et al., in Chu-Kung et al.'s device, in order to provide a better implantation shield for the channel region, increase the initial lateral separation between the source/drain regions, prevent an undesirable overlap between the gate electrode and the source/drain regions; and reduce capacitance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811